Order entered October 6, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00818-CR

                      CHRISTOPHER JAMES HOLDER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-80782-2013

                                          ORDER
       We GRANT Official Court Reporter Susan Maienschein’s September 30, 2015 request

for an extension of time to file the reporter’s record.    The reporter’s record shall be due

THIRTY DAYS from the date of this order.

       The clerk’s record has not been filed and is now overdue. We ORDER the Collin

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Official Court Reporter Susan Maienschein and to Collin County District Clerk

Andrea Stroh Thompson.

                                                     /s/   LANA MYERS
                                                           JUSTICE